DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 8/17/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 8/17/202 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	detecting a seasonal pattern in the time series;  	performing a statistical analysis of the time series;  	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis;  	utilizing the selected modeler to generate a threshold based on the seasonal pattern;  	monitoring the metric associated with the computing resource to determine whether the metric exceeds the threshold;  and 	providing an indication based at least on determining that the metric exceeds the threshold the indication triggering an allocation of a second computing resource. 	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equation 1.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – “obtaining a time series of data values corresponding to a metric associated with a computing resource” 	Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This limitation is viewed as insignificant extrasolution activity and mere data gathering necessary to implement the abstract idea.  	As claimed the invention seems to imply that any data associated with a computing resource could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to indicate a metric. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a time series of data values corresponding to a metric associated with a computing resource” is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Saini (US 2018/0039898 A1)	He (US 2016/0364745 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and what problem is being remedied or solved.	Examiner notes that with regards to the limitation 	the indication triggering an allocation of a second computing resource has been interpreted as mere data manipulation and therefore is viewed as being part of the abstract idea.	 	With respect to Claim 9 the limitation	detect a seasonal pattern in the time series of data values; 
	perform a statistical analysis to determine a variance associated with the
seasonal pattern in the time series of data values; 
	select a modeler from among a plurality of different modelers based on the variance being above a variance threshold or below the variance
threshold;
	utilize the modeler to generate an alert threshold based on the seasonal pattern in the time series of data values;
	monitor the metric associated with the first computing resource to determine that the metric exceeds the alert threshold; and 	
	provide an indication based at least on determining that the metric exceeds the alert threshold, the indication triggering an allocation of a second computing resource.
	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equation 1.  Examiner notes that a monitor and a seasonality detector is viewed as mathematical functions run by the code and is viewed as being part of the abstract idea.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – “obtaining a time series of data values corresponding to a metric associated with a computing resource” 	Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This limitation is viewed as insignificant extrasolution activity and mere data gathering necessary to implement the abstract idea. 	Furthermore the limitation 	at least one processor circuit;  and 	at least one memory that stores program code configured to be executed by the at least one processor circuit	are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As claimed the invention seems to imply that any data associated with a computing resource could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to indicate a metric. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a time series of data values corresponding to a metric associated with a computing resource” is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Saini (US 2018/0039898 A1)	He (US 2016/0364745 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and what problem is being remedied or solved.	With respect to Claim 16 the limitation	detecting a seasonal pattern in the time series;  	performing a statistical analysis of the time series;  	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis;  	utilizing the selected modeler to generate a threshold based on the seasonal pattern;  	monitoring the metric associated with the computing resource to determine whether the metric exceeds the threshold;  and 	providing an indication based at least on determining that the metric exceeds the threshold. 	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equation 1. 	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – “obtaining a time series of data values corresponding to a metric associated with a computing resource” 	Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This limitation is viewed as insignificant extrasolution activity and mere data gathering necessary to implement the abstract idea. 	Furthermore the limitation 	A computer-readable storage medium	is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As claimed the invention seems to imply that any data associated with a computing resource could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to indicate a metric. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a time series of data values corresponding to a metric associated with a computing resource” is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Saini (US 2018/0039898 A1)	He (US 2016/0364745 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and what problem is being remedied or solved.	Dependent claims 2-8, 10-15, 17-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 2-8, 10-15, 17-20 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1, 9, 16 recite “providing an indication based at least on determining that the metric exceeds the alert threshold, the indication triggering an allocation of a second computing resource”	However the limitation “the indication triggering an allocation of a second computing resource” is viewed as new matter since this limitation was not taught in the specification.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9, 16 recite “providing an indication based at least on determining that the metric exceeds the alert threshold, the indication triggering an allocation of a second computing resource”	However the limitation “the indication triggering an allocation of a second computing resource” is indefinite because it is not clear how an indication can trigger an allocation of a second computer resource and it is not clear what is performing the allocation.Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saini (US 2018/0039898 A1) in view of Dorneich (US 2009/0018798 A1) and Shukla (US 10,484,301 B1).

	With respect to Claim 1 Saini teaches	A method, comprising:
	obtaining a time series of data values corresponding to a metric associated with a first computing resource (See Abstract and Para[0001]);
	detecting a seasonal pattern in the time series of data values; (See Para[0001]);  
	utilizing the modeler to generate an alert threshold based on the seasonal
pattern in the time series of data values; (See Para[0053]);  	determining that the metric exceeds the alert threshold by monitoring the metric associated with the first computing resource; (See Para[0053]);  and	providing an indication based at least on determining that the metric exceeds the alert threshold (See Fig 5 Component 540)	However Saini is silent to the language of	determining a variance associated with the seasonal pattern in the time series of data values by performing a statistical analysis of the time series of data values;
	selecting a modeler from among a plurality of different modelers based the variance being above a variance threshold or below the variance threshold;	the indication triggering an allocation of a second computing resource.	Nevertheless Dorneich teaches
	determining a variance associated with the seasonal pattern in the time series of data values by performing a statistical analysis of the time series of data values (See Para[0032]);
	selecting a modeler from among a plurality of different modelers based the variance being above a variance threshold or below the variance threshold (See Para[0032]);	However Dorneich is silent to the language of	the indication triggering an allocation of a second computing resource.	Nevertheless Shukla teaches	the indication triggering an allocation of a second computing resource (See Col 8 lines 57-65. Specifically, in this example, a future resource usage comparison might indicate that a resource allocation action should be taken based on the peak threshold breach )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and determining a variance associated and selecting a modeler Saini such as that of Dorneich.	One of ordinary skill would have been motivated to modify Saini, because selecting a modeler based on the variance would select an appropriate modeler depending on the data to produce more accurate results. 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and allocate a second computing resource such as that of Shukla.	One of ordinary skill would have been motivated to modify Saini, because taking an action to reallocate (e.g., relocate the resource demand to another location with greater resource availability) can improve resource fitting of resource demands to resource availability.
	With respect to Claim 2 Saini teaches	The method of claim 1, 	wherein the plurality of different modelers comprises at least one of: a dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler); a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	With respect to Claim 8 Saini teaches	The method of claim 1, 	wherein providing the indication includes issuing an alert (See Fig 5 Component 540). 

	With respect to Claim 9 Saini teaches	A system, comprising:
	at least one processor circuit; and (See Para[0035]);
	at least one memory that stores program code that, when executed by the
at least one processor circuit, causes the system to (See Para[0035]);
	obtain a time series of data values corresponding to a metric associated with a first computing resource (See Abstract and Para[0001]);
	detect a seasonal pattern in the time series of data values (See Para[0001]);; 
	utilize the modeler to generate an alert threshold based on the seasonal pattern in the time series of data values; (See Para[0053]);  
	monitor the metric associated with the first computing resource to determine that the metric exceeds the alert threshold; and  (See Para[0053]);  
	provide an indication based at least on determining that the metric exceeds the alert threshold (See Fig 5 Component 540),	However Saini is silent to the language of	perform a statistical analysis to determine a variance associated with the
seasonal pattern in the time series of data values; 
	select a modeler from among a plurality of different modelers based on the variance being above a variance threshold or below the variance threshold;	the indication triggering an allocation of a second computing resource.	Nevertheless Dorneich teaches
	perform a statistical analysis to determine a variance associated with the
seasonal pattern in the time series of data values; 
 (See Para[0032]);
	select a modeler from among a plurality of different modelers based on the variance being above a variance threshold or below the variance threshold (See Para[0032]);	However Dorneich is silent to the language of	the indication triggering an allocation of a second computing resource.	Nevertheless Shukla teaches	the indication triggering an allocation of a second computing resource (See Col 8 lines 57-65. Specifically, in this example, a future resource usage comparison might indicate that a resource allocation action should be taken based on the peak threshold breach )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and determining a variance associated and selecting a modeler Saini such as that of Dorneich.	One of ordinary skill would have been motivated to modify Saini, because selecting a modeler based on the variance would select an appropriate modeler depending on the data to produce more accurate results. 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and allocate a second computing resource such as that of Shukla.	One of ordinary skill would have been motivated to modify Saini, because taking an action to reallocate (e.g., relocate the resource demand to another location with greater resource availability) can improve resource fitting of resource demands to resource availability.	With respect to Claim 10 Saini teaches	The system of claim 9, 	wherein the plurality of different modelers comprises at least one of: a dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler);  a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	With respect to Claim 16 Saini teaches	A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method, the method comprising: (See Para[0035])	obtaining a time series of data values corresponding to a metric associated with a first computing resource (See Abstract and Para[0001]); 
	detecting a seasonal pattern in the time series of data values; (See Para[0001]);  
	utilizing the modeler to generate an alert threshold based on the seasonal
pattern in the time series of data values; (See Para[0053]);  
	monitoring the metric associated with the first computing resource to determine that the metric exceeds the alert threshold; and (See Para[0053])
	providing an indication based at least on determining that the metric exceeds the alert threshold(See Fig 5 Component 540)	However Saini is silent to the language of	performing a statistical analysis to determine a variance associated with the seasonal pattern in the time series of data values;
	selecting a modeler from among a plurality of different modelers based on the variance being above a variance threshold or below the variance threshold;
	the indication triggering an allocation of a second computing resource.	Nevertheless Dorneich teaches
	performing a statistical analysis to determine a variance associated with the seasonal pattern in the time series of data values; (See Para[0032]);
	selecting a modeler from among a plurality of different modelers based on the variance being above a variance threshold or below the variance threshold;
 (See Para[0032]);	However Dorneich is silent to the language of	the indication triggering an allocation of a second computing resource.	Nevertheless Shukla teaches	the indication triggering an allocation of a second computing resource (See Col 8 lines 57-65. Specifically, in this example, a future resource usage comparison might indicate that a resource allocation action should be taken based on the peak threshold breach )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and determining a variance associated and selecting a modeler Saini such as that of Dorneich.	One of ordinary skill would have been motivated to modify Saini, because selecting a modeler based on the variance would select an appropriate modeler depending on the data to produce more accurate results. 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and allocate a second computing resource such as that of Shukla.	One of ordinary skill would have been motivated to modify Saini, because taking an action to reallocate (e.g., relocate the resource demand to another location with greater resource availability) can improve resource fitting of resource demands to resource availability.	With respect to Claim 17 Saini teaches	The computer-readable storage medium of claim 16, 	wherein the plurality of different modelers comprises at least one of: a dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler);  a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	Examiner notes that the prior art fails to teach or make obvious claims 3-7, 11-15, 18-20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863